PER CURIAM.
The trial court revoked the defendant’s youthful offender probation and sentenced him under the guidelines to concurrent terms of six years in prison on the underlying offenses of robbery and grand theft. The defendant appeals this sentence on several grounds. We find that the trial court erred in failing to award the defendant credit for the time he served in the Department of Corrections boot camp and for the time he served on the robbery and grand theft charges before the revocation. Accordingly, we reverse with instructions to apply the proper credit for time served. In all other respects, we affirm the judgment and sentence.
Reversed and remanded.
BARFIELD, C.J., MINER and PADOVANO, JJ., CONCUR.